Seevers, J.,
dissenting. Being unable to agree to the *346foregoing opinion, it is proper that I should briefly state the grounds of my dissent. Eor the purposes of this opinion, I concede the constitutionality of the statute considered in the foregoing. As I understand the opinion of the majority, it holds that the commissioners of pharmacy were authorized to revoke the license of the plaintiff as a pharmacist under section 8 of chapter 75 of the Acts of the Eighteenth General Assembly. It will be observed that that section provides that, if the pharmacist violates or abuses in any way the law relating to the sales of intoxicating liquors, his name shall be stricken from the register of pharmacists; and section 9 provides that for repeated violations of that section the name of the registered pharmacist maybe stricken from the register.' Section 8, in my opinion, should be construed as meaning that the name of the pharmacist shall be stricken from the register as provided in the chapter; that is, for “repeated violations of the law,” as provided in section 9.
The provisions of the statute in relation to the sale of intoxicating liquors are peculiar, and contain provisions not to be found in any other criminal statute. Of these provisions, however, no just complaint can be made by the courts. But, as the jflaintiff could not, when his name was stricken from the register, continue the legitimate business of selling drugs and medicines, the statute should not be so construed ap to deprive him of such right, unless it quite certainly appears that such is the legislative intent. Now, in my judgment, so far from this being so,- it clearly appears, I think, that the druggist must persistently violate the statute; or, at least, that it must appear that the statute has been violated in more than a single instance, before the name of a registered'pharmacist can be stricken from the register.
Mr. Justice Adams unites in this dissent.